Exhibit 10.5
 
EXECUTIVE EMPLOYMENT AGREEMENT




This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated February 19,
2010  (the “Effective Date”) by and between Wolfe Creek Mining, Inc., a Delaware
corporation (the “Company”), and Gary M. De Laurentiis, an individual (the
“Executive”).


The Company desires to employ the Executive, and the Executive wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.


NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:


1.           Employment.  The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment and agrees to perform Executive’s
duties and responsibilities in accordance with the terms and conditions
hereinafter set forth.


1.1           Duties and Responsibilities. Executive shall serve as  the
Company’s Chief Executive Officer.  During the Employment Term, Executive shall
perform all duties and accept all responsibilities incident to such positions
and other appropriate duties as may be assigned to Executive by the Company’s
Board from time to time.  The Company shall retain full direction and control of
the manner, means and methods by which Executive performs the services for which
he is employed hereunder and of the place or places at which such services shall
be rendered.


1.2           Employment Term.  The term of Executive’s employment under this
Agreement shall commence the “Effective Date and shall continue for 36 months,
unless earlier terminated in accordance with Section 4 hereof.  After the
initial term of employment, the term of Executive’s employment shall be
automatically renewed for successive one (1) year periods until the Executive or
the Company delivers to the other party a written notice of their intent not to
renew the “Employment Term,” such written notice to be delivered at least sixty
(60) days prior to the expiration of the then-effective “Employment Term” as
that term is defined below.  The period commencing as of the Effective Date and
ending 36 months thereafter or such later date to which the term of Executive’s
employment under the Agreement shall have been extended by mutual written
Agreement is referred to herein as the “Employment Term.”


1.3           Extent of Service.  During the Employment Term, Executive agrees
to use Executive’s best efforts to carry out the duties and responsibilities
under Section 1.1 hereof and to devote substantially all Executive’s business
time, attention and energy thereto.  Executive further agrees not to work either
on a part-time or independent contracting basis for any other business or
enterprise during the Employment Term without the prior written consent of the
Company’s Board of Directors (the “Board”), which consent shall not be
unreasonably withheld.


1.4           Base Salary.  The Company shall pay Executive a base salary (the
“Base Salary”) at the annual rate of $350,000 (U.S.), payable at such times as
the Company customarily pays its other senior level executives (but in any event
no less often than monthly). At the beginning of each of the 2nd and 3rd year of
this Agreement, the Base Salary shall be increased by $50,000 per year and
thereafter shall be increased at the discretion of the Board. The Base Salary
shall be subject to all state, federal, and local payroll tax withholding and
any other withholdings required by law.


1.5           Incentive Compensation. The Board at its sole discretion may award
Executive a cash bonus of $30,000 with $15,000 being paid six (6) months after
the Effective Date and $15,000 being paid twelve (12) months after the Effective
Date.  Executive’s bonus shall be subject to all applicable tax and payroll
withholdings.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
1.6           Options.  The executive shall be granted options to purchase the
Company’s common stock as follows:


(a)           an incentive ten year option to purchase up to 200,000 shares of
the Company’s Common Stock at an exercise price equal to $4.50, the closing
price of the Company’s common stock on the OTCBB on February 18, 2010, which
shall vest in 66,667 amounts on each of November 1, 2010 and 2011 and 66,666 on
November 1, 2012, assuming the Executive is employed by the Company on such
vesting dates; and


(b)           the Board of Directors of the Company or an appropriate committee
in may grant such additional options to the Executive each year of the
Employment Term as it deems appropriate.


1.7           Other Benefits.  During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans and programs made
available to the Company’s senior level executives as a group or to its
employees generally, as such plans or programs may be in effect from time to
time (the “Benefit Coverages”), including, without limitation, medical, dental,
hospitalization, short-term and long-term disability and life insurance plans,
accidental death and dismemberment protection and travel accident
insurance.  Executive shall be provided office space and staff assistance
appropriate for Executive’s position and adequate for the performance of her
duties.


1.8           Reimbursement of Expenses; Vacation; Sick Days and Personal
Days.  Executive shall be provided with reimbursement of expenses related to
Executive’s employment by the Company on a basis no less favorable than that
which may be authorized from time to time by the Board, in its sole discretion,
for senior level executives as a group.  Executive shall be entitled to vacation
and holidays in accordance with the Company’s normal personnel policies for
senior level executives, but not less than four (4) weeks of vacation per
calendar year, provided Executive shall not utilize more than ten (10)
consecutive business days without the express consent of the Board of
Directors.  Unused vacation time will be forfeited as of December 31 of each
calendar year of the Employment Term.  Executive shall be entitled to no more
than an aggregate of ten (10 ) sick days and personal days per calendar year.


1.9           No Other Compensation.  Except as expressly provided in Sections
1.4 through 1.8, Executive shall not be entitled to any other compensation or
benefits.


2.           Confidential Information.  Executive recognizes and acknowledges
that by reason of Executive’s employment by and service to the Company before,
during and, if applicable, after the Employment Term, Executive will have access
to certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”).  Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information.  Executive also covenants that at
any time after the termination of such employment, directly or indirectly, he
will not use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such
information.  All written Confidential Information (including, without
limitation, in any computer or other electronic format) which comes into
Executive’s possession during the course of Executive’s employment shall remain
the property of the Company.  Except as required in the performance of
Executive’s duties for the Company, or unless expressly authorized in writing by
the Company, Executive shall not remove any written Confidential Information
from the Company’s premises, except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information.  Upon termination of Executive’s
employment, the Executive agrees to return immediately to the Company all
written Confidential Information (including, without limitation, in any computer
or other electronic format) in Executive’s possession.  As a condition of
Executive’s continued employment with the Company and in order to protect the
Company’s interest in such proprietary information, the Company shall require
Executive’s execution of a Confidentiality Agreement and Inventions Agreement in
the form attached hereto as Exhibit “A”, and incorporated herein by this
reference.


3.           Non-Solicitation.


3.1           Non-Solicitation.  The Executive agrees that as long as the
Agreement remains in effect and for a period of one (1) year from its
termination, the Executive will not divert any business of the Company and/or
its affiliates or any customers or suppliers of the Company and/or the Company’s
and/or its affiliates’ business to any other person, entity or competitor, or
induce or attempt to induce, directly or indirectly, any person to leave his or
her employment with the Company.


3.2           Remedies.  The Executive acknowledges and agrees that his
obligations provided herein are necessary and reasonable in order to protect the
Company and its affiliates and their respective business and the Executive
expressly agrees that monetary damages would be inadequate to compensate the
Company and/or its affiliates for any breach by the Executive of his covenants
and agreements set forth herein.  Accordingly, the Executive agrees and
acknowledges that any such violation or threatened violation of this Section 3
will cause irreparable injury to the Company and that, in addition to any other
remedies that may be available, in law, in equity or otherwise, the Company and
its affiliates shall be entitled to obtain injunctive relief against he
threatened breach of this Section 3 or the continuation of any such breach by
the Executive without the necessity of proving actual damages.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
4.           Termination.


4.1           By Company.  The Company, by action of the Board of Directors,
may, in its discretion and at its option, terminate the Executive’s employment
with or without Cause, and without prejudice to any other right or remedy to
which the Company or Executive may be entitled at law or in equity or under this
Agreement.  In the event the Company desires to terminate the Executive’s
employment without Cause, the Company shall give the Executive not less than
sixty (60) days advance written notice.  Termination of Executive’s employment
hereunder shall be deemed to be “for Cause” in the event that Executive violates
any provisions of this Agreement, is guilty of any criminal act other than minor
traffic violations, is guilty of willful misconduct or gross neglect, or gross
dereliction of his duties hereunder or refuses to perform his duties hereunder
after notice of such refusal to perform such duties or directions was given to
Executive by the Chief Executive Officer or Board of Directors.


4.2           By Executive’s Death or Disability.  This Agreement shall also be
terminated upon the Executive’s death and/or a finding of permanent physical or
mental disability, such disability expected to result in death or to be of a
continuous duration of no less than twelve (12) months, and the Executive is
unable to perform his usual and essential duties for the Company.


4.3           Compensation on Termination.  In the event the Company terminates
Executive’s employment, all payments under this Agreement shall cease, except
for Base Salary to the extent already accrued.  In the event of termination by
reason of Executive’s death and/or permanent disability, Executive or his
executors, legal representatives or administrators, as applicable, shall be
entitled to an amount equal to Executive’s Base Salary accrued through the date
of termination, plus a pro rata share of any annual bonus to which Executive
would otherwise be entitled for the year which death or permanent disability
occurs.  Upon termination of Executive, if Executive executes a written release,
reasonably acceptable to the Company (the “Release”), of any and all claims
against the Company and all related parties with respect to all matters arising
out of Executive’s employment by the Company (other than Executive’s entitlement
under any employee benefit plan or program sponsored by the Company in which
Executive participated), unless the Employment Term expires or termination is
for Cause, the Executive shall receive, in full settlement of any claims
Executive may have related to his employment by the Company, Base Salary for 90
calendar days from the date of termination, provided Executive is in full
compliance with the provisions of Sections 2 and 3 of this Agreement.


4.4           Voluntary Termination.  Executive may voluntarily terminate the
Employment Term upon sixty (60) days’ prior written notice for any reason;
provided, however, that no further payments shall be due under this Agreement in
that event other than any salary earned but not paid, bonus awarded but not yet
paid or any other amount owed to the Executive by the Company as of the date of
termination but not paid.  Executive shall also be entitled to any benefits due
under any compensation or benefit plan provided by the Company (if any) for
executives or otherwise outside of this Agreement.


5.           General Provisions.


5.1           Modification: No Waiver.  No modification, amendment or discharge
of this Agreement shall be valid unless the same is in writing and signed by all
parties hereto.  Failure of any party at any time to enforce any provisions of
this Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement.  The exercise by any party of any
of its rights or any of this elections under this Agreement shall not preclude
or prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.


5.2           Notices.  All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):


If to the Company, to:                       Wolfe Creek Mining, Inc.
14 S. Main Street Suite 201
Fond Du Lac, WI 54935


If to Executive, to:                            Gary M De Laurentiis
c/o 14 S. Main Street Suite 201
Fond Du Lac, WI 54935


Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.


5.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.


5.4           Further Assurances.  Each party to this Agreement shall execute
all instruments and documents and take all actions as may be reasonably required
to effectuate this Agreement.


5.5           Severability.  Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, then such illegal or unenforceable
provision shall be modified by the proper court or arbitrator to the extent
necessary and possible to make such provision enforceable, and such modified
provision and all other provisions of this Agreement and of each other agreement
entered into pursuant to this Agreement shall be given effect separately from
the provisions or portion thereof determined to be illegal or unenforceable and
shall not be affected thereby.
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
5.6           Successors and Assigns.  Executive may not assign this Agreement
without the prior written consent of the Company.  The Company may assign its
rights without the written consent of the executive, so long as the Company or
its assignee complies with the other material terms of this Agreement.  The
rights and obligations of the Company under this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company, and the Executive’s rights under this Agreement shall inure to the
benefit of and be binding upon his heirs and executors.  The Company’s
subsidiaries and controlled affiliates shall be express third party
beneficiaries of this Agreement.


5.7           Entire Agreement.  This Agreement supersedes all prior agreements
and understandings between the parties, oral or written.  No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.


5.8           Counterparts; Facsimile.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, and all of which taken together shall constitute one and the same
instrument.  This Agreement may be executed by facsimile with original
signatures to follow.


IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.


 
 

 
WOLFE CREEK MINING, INC.
           
By:
/s/ Jeffrey Chartier       Jeffrey Chartier
President
                 


             
 
By:
/s/ Gary M. De Laurentiis      
Gary M. De Laurentiis
                 



 
 
4